Citation Nr: 1131854	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to March 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted entitlement to service connection for hypertension with an initial noncompensable evaluation assigned effective July 30, 2007.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Veteran submitted private medical records in support of his claim for an initial compensable rating for hypertension.  This evidence was received after the RO last adjudicated the claim in the July 2009 statement of the case (SOC) and was not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In July 2011, VA notified the Veteran of his right to waive initial AOJ consideration of the new evidence, but the Veteran responded that he wanted his case remanded for AOJ review.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 

38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Readjudicate the claim on appeal with consideration of all evidence of record, including the private treatment records submitted by the Veteran in May 2011.  If the benefit sought is not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



